Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2021

                                      No. 04-21-00288-CV

                            IN THE INTEREST OF C. G., ET AL.

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00062
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        The reporter’s record was due July 22, 2021, but was not filed. On July 26, 2021, the
court reporter filed a notification of late record, requesting an extension until August 6, 2021 to
file the record. We GRANT the court reporter’s request for an extension of time and ORDER
the court reporter to file the reporter’s record in this court by August 6, 2021. The court reporter
is reminded that strict deadlines exist with regard to disposal of appeals dealing with termination
of parental rights.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court